             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 JOHN O. WHITE and MARK N. BEGLEY,                   Case No.:

                Plaintiffs,
                                                     JURY TRIAL DEMANDED
        v.

 FINJAN HOLDINGS, INC., DANIEL                       COMPLAINT FOR VIOLATIONS OF
 CHINN, ERIC BENHAMOU, GLENN                         FEDERAL SECURITIES LAWS
 DANIEL, JOHN GREENE, HARRY
 KELLOGG, GARY MOORE, ALEX
 ROGERS, and MICHAEL SOUTHWORTH,

                Defendants.


        Plaintiffs, by their undersigned attorneys, for this complaint against defendants, allege

 upon personal knowledge with respect to themselves, and upon information and belief based

 upon, inter alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.       This action concerns a proposed transaction announced on June 10, 2020,

pursuant to which Finjan Holdings, Inc. (“Finjan” or “the Company”) will be acquired by

affiliates of Fortress Investment Group LLC (“Fortress”) – CFIP Goldfish Merger Sub Inc. and

CFIP Goldfish Holdings LLC.

       2.       On June 10, 2020, Finjan’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”), pursuant to which CFIP Goldfish Merger Sub Inc., a wholly-owned subsidiary of

CFIP Goldfish Holdings LLC, commenced a tender offer to purchase all of Finjan’s outstanding

common stock for $1.55 per share in cash (the “Tender Offer”).

       3.       On June 24, 2020, in order to convince Finjan’s stockholders to tender their
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 2 of 14



shares, defendants authorized the filing of a materially incomplete and misleading Schedule 14D-

9 Solicitation/Recommendation Statement (the “Solicitation Statement”) with the United States

Securities and Exchange Commission (“SEC”).

       4.        The Solicitation Statement omits material information with respect to the Tender

Offer, which renders the Solicitation Statement false and misleading.     Accordingly, Plaintiffs

allege herein that defendants violated Sections 14(d), 14(e), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

       5.        In addition, the Tender Offer is scheduled to expire one-minute following

11:59 p.m., Eastern Time, on July 22, 2020 (the “Expiration Time”). It is imperative that the

material information that has been omitted from the Solicitation Statement is disclosed to the

Company’s stockholders prior to the Expiration Time so they can properly determine whether to

tender their shares.

                                   JURISDICTION & VENUE

       6.        This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(d), 14(e) and 20(a) of the 1934 Act and Rule 14d-9.

       7.        This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

       8.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs




                                                  2
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 3 of 14



complained of herein, occurred in this District; and (c) certain defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s common stock trades

on the NASDAQ, which is headquartered in this District.

                                        THE PARTIES

       9.       Plaintiffs are, and have been continuously throughout all times relevant hereto,

owners of Finjan common stock.

       10.      Defendant Finjan is a Delaware corporation and a party to the Merger

Agreement. Finjan common stock is traded on the NASDAQ under the ticker symbol “FNJN.”

       11.      Defendant Daniel Chinn is Chairman of the Board of the Company.

       12.      Defendant Eric Benhamou is a director of the Company.

       13.      Defendant Glenn Daniel is a director of the Company.

       14.      Defendant John Greene is a director of the Company.

       15.      Defendant Harry Kellogg is a director of the Company.

       16.      Defendant Gary Moore is a director of the Company.

       17.      Defendant Alex Rogers is a director of the Company.

       18.      Defendant Michael Southworth is a director of the Company.

                                            FACTS

       19.      Finjan is a globally recognized cybersecurity company. Finjan’s patent portfolio

focuses on software and hardware technologies used to proactively detect previously unknown

and emerging threats on a real-time, behavior-based basis.

       20.      Fortress is a diversified global investment manager with approximately $43.5

billion of assets under management as of December 31, 2019. Founded in 1998, Fortress manages




                                               3
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 4 of 14



assets on behalf of over 1,750 institutional clients and private investors worldwide across a range

of credit and real estate, private equity and permanent capital investment strategies.

       21.      On June 10, 2020, Finjan’s Board caused the Company to enter into the Merger

Agreement.

       22.      Pursuant to the terms of the Merger Agreement, CFIP Goldfish Merger Sub Inc.,

a Delaware corporation and wholly-owned subsidiary of CFIP Goldfish Holdings LLC,

commenced the Tender Offer to acquire all of Finjan’s outstanding common stock for $1.55 per

share in cash (“Offer Price”).

       23.      According to the press release announcing the Tender Offer:

        Finjan Enters into Agreement to be Acquired by Affiliates of Fortress in an
                                 All Cash Transaction

       EAST PALO ALTO, Calif., June 10, 2020 - Finjan Holdings, Inc. (NASDAQ:
       FNJN) (Finjan) today announced that it has entered into a definitive agreement (the
       “Merger Agreement”) pursuant to which affiliates of Fortress Investment Group
       LLC (collectively “Fortress”) would acquire all outstanding shares of Finjan
       common stock for $1.55 per share in cash (the “Transaction”), representing an
       aggregate equity value of approximately $43.9 million. Finjan, a recognized
       pioneer in the development of cybersecurity technologies, will maintain its brand
       and business model post-transaction, licensing and enforcing a substantial patent
       portfolio that has been consistently upheld by courts and patent offices.

       Under the terms of the Merger Agreement, Fortress will commence a tender offer
       to purchase all the outstanding shares of Finjan’s common stock for $1.55 per share
       in cash. The closing of the tender offer is subject to customary conditions, including
       the tender of a majority of the outstanding shares of Finjan’s common stock.
       Following successful completion of the tender offer, Fortress will acquire all
       remaining shares not tendered in the offer through a merger at the same price as in
       the tender offer.

       Finjan’s Board of Directors unanimously approved the Merger Agreement and
       recommends that shareholders tender their shares. In connection with the Merger
       Agreement, directors and officers of the Company, together with shareholders, in
       the aggregate holding approximately 28 percent of the outstanding shares of
       common stock of the Company, have agreed to tender their shares in the offer
       pursuant to support agreements.




                                                 4
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 5 of 14



       The Transaction is not subject to any financing condition and is expected to close
       in the third quarter of 2020.

       Daniel Chinn, Chairman of Finjan Holdings, stated, “The Board of Directors
       thoroughly evaluated all of our strategic options, giving careful consideration to the
       current unprecedented and uncertain environment, and we believe that this
       transaction will provide the best outcome for Finjan and its stockholders. We
       appreciate the continued patience of our investors and employees and thank them
       for their support. We recommend all shareholders to tender their shares in the
       offer.”

       Phil Hartstein, President and Chief Executive Officer of Finjan, commented, “We
       believe that this transaction strengthens our ability to continue executing our
       business model, particularly while facing unpredictable timelines in the court
       system and a challenging macro-economic environment. The acquisition enables
       Finjan to continue to pursue our licensing mission and expand our reputation and
       credibility on policy related initiatives, while providing us greater resources and
       opportunities as a Fortress portfolio company.”

       Eran Zur, Managing Director and head of the Fortress IP Finance Group,
       commented: “Finjan pioneered many of the technologies that underpin how
       companies protect their networks from cyberattacks. Finjan had the foresight to
       patent its innovations and its patent portfolio has been repeatedly upheld by courts
       and patent offices while being widely licensed to industry players. Fortress and
       Finjan share a strong belief in the importance of preserving a patent system that
       allows innovators to earn a fair return on their investment and we look forward to
       supporting Finjan as it moves forward with its licensing program.”

       Atlas Technology Group, LLC is acting as exclusive financial advisor to Finjan,
       and Perkins Coie LLP and GCA Law Partners LLP are serving as legal advisors to
       Finjan. Sidley Austin LLP is serving as legal advisor to Fortress.

       24.      The Offer Price is unfair because, among other things, the intrinsic value of the

Company is in excess of the amount the Company’s stockholders will receive in connection with

the Tender Offer.

       25.      It is therefore imperative that the Company’s common stockholders receive the

material information that defendants have omitted from the Solicitation Statement so that they

can meaningfully assess whether to tender their shares.

       26.      Section 6.03 of the Merger Agreement provides for a no solicitation clause that




                                                 5
            Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 6 of 14



prevents Finjan from soliciting alternative proposals and constraints its ability to negotiate with

potential buyers:

       (a)         Except as expressly permitted by this Section 6.03, the Company shall,
       and shall cause each of the Company Subsidiaries and its and the Company
       Subsidiaries’ officers and directors (and shall instruct and use its reasonable best
       efforts to cause its and their respective employees, consultants, legal counsel,
       financial advisors and agents and other representatives (such officers, directors
       employees, consultants, legal counsel, financial advisors and agents and other
       representatives, collectively, “Representatives”)), to: (i) following execution of this
       Agreement, immediately cease any existing solicitations, knowing encouragement,
       knowing facilitation, discussions or negotiations with any Persons that may be
       ongoing with respect to any inquiry, indication of interest, proposal, discussion,
       offer or request that constitutes or could reasonably be expected to lead to, or result
       in, an Alternative Proposal (an “Inquiry”) and immediately terminate any such
       Person’s access to any physical or electronic data rooms ; (ii) (A) as promptly as
       reasonably practicable (and in any event within two (2) Business Days) following
       the date hereof, request the prompt return or destruction (to the extent provided for
       by the applicable confidentiality agreement) of all confidential information
       previously furnished to any Person (other than Parent or its Representatives) that
       has, made or indicated an intention to make an Inquiry and (B) until the earlier of
       the Effective Time or the date, if any, on which this Agreement is terminated
       pursuant to Section 9.01, enforce the provisions of any existing confidentiality or
       non-disclosure agreement entered into with respect to any Inquiry (except with
       respect to immaterial breaches thereof); provided that the Company shall be
       permitted to grant waivers of, and not to enforce, any standstill provision to the
       extent necessary to permit the counterparty thereto to make an Alternative Proposal
       directly to the Company Board in accordance with the terms of this Section 6.03;
       (iii) from and after the date hereof until the earlier of the Effective Time or the date,
       if any, on which this Agreement is terminated pursuant to Section 9.01, subject to
       the other provisions of this Section 6.03, not, directly or indirectly, (A) solicit,
       initiate or knowingly encourage or facilitate any Inquiry or an Alternative Proposal,
       (B) furnish non-public information to or afford access to the business, employees,
       officers, Contracts, properties, assets, books and records of the Company and the
       Company Subsidiaries to any Person in connection with an Inquiry or an
       Alternative Proposal or (C) enter into, continue or otherwise participate in any
       discussions or negotiations with any Person with respect to an Inquiry or an
       Alternative Proposal (other than (x) informing any Person that has made or, to the
       Knowledge of the Company, is making any Inquiry with respect to, or is
       considering making, an Alternative Proposal, of the existence of the provisions of
       this Section 6.03(a) or (y) contacting any Person that makes an Inquiry or
       Alternative Proposal after the date hereof and is party to a confidentiality agreement
       in effect between such Person and Company as of the date hereof that by its terms
       would prohibit compliance by the Company with any of the provisions of Section
       6.01(c) solely to (1) request that such confidentiality agreement be promptly waived



                                                  6
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 7 of 14



       to the extent required to permit the Company to comply with its obligations
       hereunder and (2) inform such Person that unless such confidentiality agreement is
       waived, the Company is unable to consider or engage in any discussions with
       respect to such Inquiry or Alternative Proposal; and (iv) until the earlier of the
       Effective Time or the date, if any, on which this Agreement is terminated pursuant
       to Section 9.01, subject to the other provisions of this Section 6.03, not, directly or
       indirectly, and the Company Board and each committee of the Company Board
       shall not, (A) approve, agree to, accept, endorse, recommend, declare advisable or
       submit to a vote of its stockholders any Alternative Proposal, (B) fail to make, or
       withdraw, qualify, withhold, modify or amend, in a manner adverse to Parent and
       Merger Sub, the Company Recommendation or fail to include the Company
       Recommendation in the Schedule 14D-9, (C) take any action to exempt any Person
       from the provisions of Section 203 of the DGCL or any other applicable state
       takeover statute, (D) make any public statement, filing or release adverse to the
       Company          Recommendation,        (E) fail     to     recommend,        in      a
       Solicitation/Recommendation Statement on Schedule 14D-9, against any
       Alternative Proposal subject to Regulation 14D under the Exchange Act within ten
       (10) days after the commencement of such Alternative Proposal, (F) approve, adopt
       or recommend any Alternative Proposal, or propose publicly to approve, adopt or
       recommend, any Alternative Proposal, (any of the foregoing clauses (A) through
       (F) in this subsection (iv), an “Adverse Recommendation Change”), (G) fail to
       publicly reaffirm the Company Recommendation within the later of (x) three (3)
       Business Days after Parent so requests in writing and (y) seven (7) Business Days
       following the commencement by a third party of any tender offer or exchange offer
       related to the Company Common Stock, (H) enter into any letter of intent,
       agreement in principle, term sheet, merger agreement, acquisition agreement,
       option agreement or other similar Contract (except for Acceptable Confidentiality
       Agreements) relating to or providing for any Alternative Proposal or a potential
       Alternative Proposal or requiring the Company to abandon, terminate, materially
       delay or fail to consummate, or that would otherwise materially impede or interfere
       with, the Merger, the Offer or any of the other transactions contemplated hereby
       (an “Alternative Acquisition Agreement”) or (I) agree or resolve to take any action
       set forth in the foregoing clauses (A) through (H). It is agreed that any Willful
       Breach of the restrictions set forth in this Section 6.03(a) by any Affiliate of the
       Company or any Representative of the Company or any of its Affiliates shall be
       deemed a breach of this Section 6.03(a) by the Company.

       27.      In addition, Section 9.03 of the Merger Agreement requires Finjan to pay a

$1,353,709 “termination fee” to CFIP Goldfish Holdings LLC in the event this agreement is

terminated by Finjan and improperly constrains the Company from obtaining a superior offer.

       28.      Defendants filed the Solicitation Statement with the SEC in connection with the

Tender Offer. As alleged herein, the Solicitation Statement omits material information, which



                                                 7
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 8 of 14



renders the Solicitation Statement false and misleading.

       29.      First, the Solicitation Statement omits material information regarding Finjan’s

financial projections.

       30.      With respect to Finjan’s financial projections, the Solicitation Statement fails to

disclose unlevered free cash flow projections for 2020-2024 and all line items used to calculate

projected unlevered free cash flows.

       31.      The disclosure of projected financial information is material information

necessary for Finjan stockholders to gain an understanding of the basis for any projections as to

the future financial performance of the company. In addition, this information is material and

necessary for stockholders to understand the financial analyses performed by the Company’s

financial advisors rendered in support of any fairness opinion.

       32.      Second, the Solicitation Statement omits material information regarding the

analysis performed by the Company’s financial advisor Atlas Technology Group, LLC (“Atlas”)

in connection with the Tender Offer.

       33.      With respect to Atlas’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) unlevered free cash flows and all line items used to calculate unlevered free

cash flows, (ii) the discount rate range used in the analysis, (iii) the individual inputs and

assumptions underling the mid-range discount rates of 20% to 30%, and (iv) illustrative enterprise

values for the Company. This information must be disclosed to make the Solicitation Statement

not materially misleading to Finjan stockholders and provide stockholders with full and relevant

information in considering whether to tender their shares.

       34.      Third, the Solicitation Statement fails to disclose the “liquidation value analysis”

performed by Company management in April 2020. This analysis was used “to determine whether




                                                 8
                Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 9 of 14



it would be more desirable for the Company to liquidate than to sell at $1.50 per share to Party B,”

and therefore must be disclosed to provide Finjan stockholders with full and relevant information

in considering whether to tender their shares.

       35.        The omission of the above-referenced material information renders the Solicitation

Statement false and misleading.

       36.        The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                      CLAIMS FOR RELIEF

                                              COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(e) OF THE
                         EXCHANGE ACT)

       37.        Plaintiffs incorporate each and every allegation set forth above as if fully set

forth herein.

       38.        Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       39.        Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein

not misleading.

       40.        The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       41.        The Solicitation Statement misrepresented and/or omitted material facts in




                                                   9
             Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 10 of 14



connection with the Tender Offer as set forth above.

       42.       By virtue of their positions within the Company and/or roles in the process and

the preparation of the Solicitation Statement, defendants were aware of this information and their

duty to disclose this information in the Solicitation Statement.

       43.       The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Tender Offer. In addition, a reasonable investor will view a full and accurate disclosure

as significantly altering the total mix of information made available.

       44.       Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       45.       By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       46.       Because of the false and misleading statements in the Solicitation Statement,

plaintiffs are threatened with irreparable harm.

       47.       Plaintiffs have no adequate remedy at law.

                                            COUNT II

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(d) OF THE
      EXCHANGE ACT AND RULE 14d-9 PROMULGATED THEREUNDER)

       48.       Plaintiffs incorporate each and every allegation set forth above as if fully set

forth herein.

       49.      Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.




                                                   10
                Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 11 of 14



   50. Rule 14d-9(d) states, in relevant part:

          Any solicitation or recommendation to holders of a class of securities referred to in
          section 14(d)(1) of the Act with respect to a tender offer for such securities shall
          include the name of the person making such solicitation or recommendation and
          the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
          or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

          51.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

          52.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

          53.     The omissions in the Solicitation Statement are material to plaintiffs, and who

will be deprived of his right to make a fully informed decision with respect to the Tender Offer if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                              COUNT III

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          54.     Plaintiffs incorporate each and every allegation set forth above as if fully set forth

herein.

          55.     The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions



                                                   11
              Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 12 of 14



as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Solicitation filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiffs contend are materially incomplete and

misleading.

       56.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiffs to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       57.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Tender Offer. The Solicitation Statement at issue

contains the unanimous recommendation of the Board to approve the Tender Offer. The

Individual Defendants were thus directly involved in the making of the Solicitation Statement.

       58.      In addition, as the Solicitation sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Solicitation purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       59.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)




                                                 12
               Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 13 of 14



of the Exchange Act.

       60.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) and 14(d) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Individual Defendants’ conduct, Plaintiffs will be irreparably

harmed.

       61.       Plaintiffs have no adequate remedy at law.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs prays for judgment and relief as follows:

          A.      Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Tender Offer;

          B.      In the event defendants consummate the Tender Offer, rescinding it and setting

 it aside or awarding rescissory damages;

          C.      Directing the Individual Defendants to disseminate a Solicitation Statement that

 does not contain any untrue statements of material fact and that states all material facts required

 in it or necessary to make the statements contained therein not misleading;

          D.      Declaring that defendants violated Sections 14(e) and/or 20(d) of the 1934 Act,

 as well as Rule 14d-9 promulgated thereunder;

          E.      Awarding Plaintiffs the costs of this action, including reasonable allowance for

 Plaintiffs’ attorneys’ and experts’ fees; and

          F.      Granting such other and further relief as this Court may deem just and proper.




                                                 13
           Case 1:20-cv-05249 Document 1 Filed 07/08/20 Page 14 of 14



                                         JURY DEMAND

        Plaintiffs hereby request a trial by jury on all issues so triable.
Dated: July 8, 2020                            MOORE KUEHN, PLLC

                                               /s/Justin Kuehn
                                               Justin A. Kuehn
                                               Fletcher W. Moore
                                               30 Wall Street, 8th floor
                                               New York, New York 10005
                                               Tel: (212) 709-8245
                                               jkuehn@moorekuehn.com
                                               fmoore@moorekuehn.com

                                               Attorneys for Plaintiffs




                                                 14
